FOX, P. J.
This cause is here upon an appeal by the defendant from a judgment of the circuit court of Platte county, convicting him of an assault with intent to kill, upon which conviction he was sentenced to the penitentiary for a term of two years.
There was no bill of exceptions filed in this cause and the time given the defendant to file the same has long since expired; therefore, there is nothing before this court except the record proper. We have examined the information and it is in proper form and sufficiently charges the offense of which the defendant was convicted. The record shows the waiver of formal arraignment and plea of not guilty and the trial proceeded regularly before a jury and they returned their verdict finding the defendant guilty as charged, and upon the failure of the jury to agree upon the punishment assessed, the court fixed the punishment, in conformity with the statute, at imprisonment in the penitentiary for a period of two years. It is conceded by the defendant and his counsel that the record before us is without error; therefore, there is nothing left to be done except to affirm the judgment of the trial court, and it is so ordered.
All concur.